Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Johnson on April 26, 2022.

The application has been amended as follows: 

Claim 1: In the last line, after “µm” and before “.” Insert
	---, and wherein the glass body is non-frangible and comprises a normalized tensile energy per thickness (WT 
    PNG
    media_image1.png
    24
    37
    media_image1.png
    Greyscale
) of less than about 60MPa2m0.5 ----
Claim 8-11: Cancel
Claim 13: In line 9, after “;” and before “and” Insert
	---  and wherein the compressive stress region further comprises:
	a spike region having a first slope; and
	a tail region having a second slope, and 
	wherein the spike region and the tail region intersect at a knee region having a stress of greater than about 35 MPa (compressive), wherein the stress at the knee region is defined as the point where the asymptotic extrapolation of the spike region and the tail region intersect, and 
	wherein the first slope of the spike region is steeper than about -30 MPa/µm, and wherein the glass article is non-frangible and comprises a normalized tensile energy per thickness (WT 
    PNG
    media_image1.png
    24
    37
    media_image1.png
    Greyscale
) of less than about 60MPa2m0.5; ---
Claim 18: Cancel
Claim 19: Delete “18” and insert
	---13 ---
Claim 20: Delete “18” and insert
	---13 ---
Allowable Subject Matter
Claims 1-7, 12-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see references cited and IDS) does disclose glass articles with compressive stress profile features similar to that claimed, the art fails to teach or suggest motivation to obtain all the compressive stress profile features required in claim 1 in combination with being non-frangible having a normalized tensile energy per thickness as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784

/LAUREN R COLGAN/Primary Examiner, Art Unit 1784